                                                             1   Babak Samini, Esq. (SBN 181796)
                                                                 THE SAMINI FIRM APC
                                                             2   650 Town Center Drive, Suite 1700
                                                             3   Costa Mesa, California 92626
                                                                 Telephone: (949) 724-0900
                                                             4   Facsimile: (949) 724-0901
                                                             5   Attorney for Defendant,
                                                                 ANTHONY NOBLES
                                                             6
                                                             7   David W. Balch (SBN 226519)
                                                             8   Stephan A. Barber (SBN 70070)
                                                                 JRG ATTORNEYS AT LAW
                                                             9   318 Cayuga Street
                                                                 Salinas, CA 93901
                                                            10   steve@jrgattorneys.com
                                                                 Telephone: (831) 754-2444
                      650 Town Center Drive, Suite 1700
THE SAMINI FIRM APC




                                                            11   Facsimile: (831) 269-7089
                        Costa Mesa, California 92626




                                                            12 Attorneys for Debtor/Defendants,
                                                               ROBERT S. BROWER, SR.; COASTAL CYPRESS
                                                            13 CORORATION; WILFRED “BUTCH” LINDLEY;
                                                               PATRICIA BROWER; PATRICIA BROWER TRUST
                                                            14
                                                            15               UNITED STATES BANKRUPTCY COURT FOR THE
                                                            16                     NORTHERN DISTRICT OF CALIFORNIA
                                                            17                                  SAN JOSE DIVISION
                                                            18   In re:
                                                                                                              CASE NO.: 15-50801
                                                            19            ROBERT BROWER, SR.,
                                                            20                Debtor.                         Chapter 11
                                                            21
                                                                 MUFG UNION BANK, N.A.,
                                                            22                                                ADVERSARY NO.: 17-05044-MEH
                                                                              Plaintiff,
                                                            23
                                                                 vs.                                          DEFENDANTS’ JOINT PRETRIAL
                                                            24                                                CONFERENCE STATEMENT
                                                               ROBERT BROWER, SR., an
                                                            25 individual, PATRICIA BROWER, an
                                                               individual, COASTAL CYPRESS                    Date: September 2, 2020
                                                            26 CORPORATION, a California                      Time: 9:00 a.m.
                                                               corporation, COASTAL CYPRESS                   Court: Hon. M. Elaine Hammond
                                                            27 CORPORATION, a Delaware
                                                               corporation, AMERICAN
                                                            28

                                                                                                       -1–
                                                                                DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044    Doc# 154    Filed: 08/27/20   Entered: 08/27/20 16:26:35   Page 1 of
                                                                                                     9
                                                               COMMERCIAL PROPERTIES, INC., a
                                                             1 Nevada corporation, ANTHONY
                                                               NOBLES, an individual, WILFRED
                                                             2 “BUTCH” LINDLEY, an individual,
                                                               RICHARD BABCOCK, an individual,
                                                             3 PATRICIA BROWER TRUST, and
                                                               DOES 1-50,
                                                             4
                                                                              Defendants.
                                                             5
                                                             6
                                                             7
                                                             8
                                                             9
                                                            10
                      650 Town Center Drive, Suite 1700
THE SAMINI FIRM APC




                                                            11
                        Costa Mesa, California 92626




                                                                       Defendants ANTHONY NOBLES and PATRICIA BROWER (collectively,
                                                            12
                                                                 “Defendants”) hereby submits the following joint pretrial conference statement:
                                                            13
                                                            14   1.    PARTIES’ STANDARD PRE-TRIAL MEET AND CONFER ISSUES
                                                            15
                                                                       A.     The following facts are admitted and require no proof:
                                                            16
                                                            17
                                                                       1.     Mr. and Mrs. Brower were married in 1980.

                                                            18         2.     Coastal Cypress Corporation was founded as a California corporation
                                                            19
                                                                              in 1982.
                                                            20
                                                            21         3.     Dr. Nobles caused $200,000 to be transferred to debtor Robert Brower,
                                                            22
                                                                              Sr. and Mrs. Brower’s joint personal bank account at Fremont Bank
                                                            23
                                                            24
                                                                              on January 31, 2011.

                                                            25         4.     Mr. Brower caused $50,000 to be transferred from he and Mrs.
                                                            26
                                                                              Brower’s joint personal account to Coastal Cypress Corporation’s
                                                            27
                                                            28

                                                                                                       -2–
                                                                                DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044    Doc# 154     Filed: 08/27/20   Entered: 08/27/20 16:26:35   Page 2 of
                                                                                                      9
                                                             1                 (“Coastal”) bank account on February 4, 2011.

                                                             2         5.      On February 4, 2011, in his capacity as President of and on behalf of
                                                             3
                                                                               Coastal, Mr. Brower executed a promissory note in favor of himself
                                                             4
                                                             5                 (in his individual capacity) in the amount of $50,000 (the “Promissory
                                                             6
                                                                               Note”).
                                                             7
                                                             8         6.      Coastal repaid Mr. Brower all principal and interest due under the

                                                             9                 Promissory Note.
                                                            10
                      650 Town Center Drive, Suite 1700




                                                                 B.    The following issues of fact, and no others, remain to be litigated:
THE SAMINI FIRM APC




                                                            11
                        Costa Mesa, California 92626




                                                            12         1.      Whether Dr. Nobles paid $50,000 and Coastal received that $50,000
                                                            13
                                                                               in exchange for 50,000 shares of Coastal stock purportedly issued to
                                                            14
                                                            15                 Dr. Nobles.

                                                            16         2.      Whether Mrs. Brower paid and Coastal received $125,000 in exchange
                                                            17
                                                                               for 125,000 shares of Coastal stock.
                                                            18
                                                            19         3.      To the extent Mrs. Brower paid and Coastal received $125,000 in
                                                            20
                                                                               exchange for 125,000 shares of Coastal stock, whether the $125,000
                                                            21
                                                            22                 paid by Mrs. Brower is traceable to her sole and separate property.

                                                            23   C.    The following issues of law, and no others, remain to be litigated:
                                                            24
                                                                       None.
                                                            25
                                                            26   ///
                                                            27
                                                                 ///
                                                            28

                                                                                                        -3–
                                                                                 DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044    Doc# 154     Filed: 08/27/20   Entered: 08/27/20 16:26:35   Page 3 of
                                                                                                      9
                                                             1   D.    The appropriate measure of damages is as follows:

                                                             2         Not applicable. Plaintiff is not seeking damages. Rather, Plaintiff is seeking
                                                             3
                                                                 a declaratory judgment that the alleged stock issuances to Defendants are void for
                                                             4
                                                             5   lack of consideration. As to Mrs. Brower and to the extent the Court determines that
                                                             6
                                                                 she paid and Coastal received $125,000 in exchange for her alleged Coastal stock,
                                                             7
                                                             8   Plaintiff is seeking a declaratory judgment that the $125,000 purportedly paid by

                                                             9   Mrs. Brower is not traceable to her sole and separate property and is therefore
                                                            10
                      650 Town Center Drive, Suite 1700




                                                                 community property and property of Mr. Brower’s bankruptcy estate.
THE SAMINI FIRM APC




                                                            11
                        Costa Mesa, California 92626




                                                            12   E.    The parties have exchanged lists of witnesses to be called at trial.
                                                            13
                                                                       The parties anticipate calling the following witnesses at trial:
                                                            14
                                                            15         •      Robert Brower, Sr. Mr. Brower is unavailable to testify at trial due to
                                                            16         medical illness. Defendants intended to call him as a witness, however, they
                                                            17
                                                                       cannot do so in light of his unavailability. Defendants will be irreparably
                                                            18
                                                            19         prejudiced if they are unable to examine Mr. Brower at trial insofar as he is
                                                            20
                                                                       the only individual who can provide foundation for and authentication of vital
                                                            21
                                                            22         trial exhibits, such as bank records and the Promissory Note dated February
                                                            23         11, 2011. Moreover, only Mr. Brower can provide context for the February
                                                            24
                                                                       4 Promissory Note and explain to the court the circumstances surrounding
                                                            25
                                                            26         the loan and the $50,000 check he wrote from his personal account to Coastal
                                                            27
                                                                       for Dr. Nobles’ 50,000 shares in Coastal.
                                                            28

                                                                                                       -4–
                                                                                DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044   Doc# 154   Filed: 08/27/20   Entered: 08/27/20 16:26:35    Page 4 of
                                                                                                   9
                                                             1         •       Anthony Nobles
                                                             2         •       Richard Babcock
                                                             3
                                                                 F, G, & H. The parties have exchanged all other non-testimonial evidence to
                                                             4
                                                             5   be used at trial, including documents and expert reports.
                                                             6
                                                                       Transcripts of the depositions of Mr. Brower (taken in his individual capacity
                                                             7
                                                             8   as well as his capacity as an officer/representative of Coastal and/or American
                                                             9   Commercial Properties, Inc.), Dr. Nobles, and Richard Babcock will be lodged with
                                                            10
                      650 Town Center Drive, Suite 1700




                                                                 the Court by Plaintiff in advance of trial and may be referenced by the parties during
THE SAMINI FIRM APC




                                                            11
                        Costa Mesa, California 92626




                                                            12   the proceedings.
                                                            13
                                                                       Defendants will offer portions of the deposition testimony pursuant to FRE
                                                            14
                                                            15   Rule 32(6).
                                                            16         Plaintiff lodged with the Court the below eleven (11) exhibits in its Exhibit
                                                            17
                                                                 List dated August 12, 2020, but also reserved the right to use any documents listed
                                                            18
                                                            19   on Defendants’ exhibit list as well as unlisted exhibits for impeachment purposes.
                                                            20
                                                                 Defendants shall use the exhibits identified in Plaintiff’s Exhibit List, to the extent
                                                            21
                                                            22   needed, and also reserve the right to use unlisted exhibits for impeachment
                                                            23   purposes.
                                                            24
                                                                 ///
                                                            25
                                                            26   ///
                                                            27
                                                                 ///
                                                            28

                                                                                                        -5–
                                                                                 DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044     Doc# 154   Filed: 08/27/20   Entered: 08/27/20 16:26:35   Page 5 of
                                                                                                     9
                                                             1    No.              Description                 Stipulated to Defendant’s Objection(s)
                                                                                                               Admission?           (if any)
                                                             2
                                                                  1.    Court’s Memorandum Decision on             Yes
                                                             3            Motions for Summary Judgment
                                                             4                       (Dkt. #123)
                                                             5    2.           Court’s March 22, 2017              Yes
                                                                         Memorandum Decision (Dkt. #47
                                                             6
                                                                           in MUFG Union Bank, N.A. v.
                                                             7                         Brower
                                                             8                  (Adv. No. 15-05119)
                                                             9
                                                                  3.    Final Settlement Statement for Sale        Yes
                                                                        of Wine Estate Property dated April
                                                            10
                                                                             17, 2015 (Bates #CCC 075)
                      650 Town Center Drive, Suite 1700
THE SAMINI FIRM APC




                                                            11
                        Costa Mesa, California 92626




                                                                  4.      Bank Statement dated 2/11/2011           Yes
                                                            12          for Debtor and Mrs. Brower’s Joint
                                                                          Account at Fremont Bank (Dkt.
                                                            13
                                                                                  #109-10, p. 14-16)
                                                            14    5.      Declaration of Anthony Nobles            Yes
                                                            15              (with exhibits) (Dkt. #113-4)
                                                            16    6.        Supplemental Declaration of            Yes
                                                                         Robert Brower (without exhibits)
                                                            17
                                                                                    (Dkt. #116-1)
                                                            18    7.     Copy of check #8948 from Debtor           Yes
                                                            19          and Mrs. Brower’s joint account to
                                                            20           Coastal in the amount of $50,000
                                                                                 (Dkt. #116-2, p. 27)
                                                            21
                                                                  8.       $50,000 Promissory Note from            Yes
                                                            22          Coastal to Debtor dated February 4,
                                                            23                     2011 (CCC 124)
                                                            24
                                                                  9.     Excerpt from Brower Deposition            Yes
                                                                        Testimony re Promissory Note and
                                                            25
                                                                                 Repayment of Same
                                                            26    10.    Declaration of Trust by Patricia A.       Yes
                                                            27          Brower of the Brower Trust (2015)
                                                            28

                                                                                                       -6–
                                                                                DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044   Doc# 154    Filed: 08/27/20   Entered: 08/27/20 16:26:35   Page 6 of
                                                                                                    9
                                                             1               date June 30, 2015 (Bates
                                                                          #ACP/Patty Brower 0020-0030)
                                                             2
                                                                   11.    Bank Statement dated 2-28-2011         Yes
                                                             3            for Coastal Account at Fremont
                                                             4           Bank (Bates #UB0029061 and Dkt.
                                                             5                     #116-2, p. 26)
                                                                 I.      Other matters that might affect the trial (Set forth additional matters,
                                                             6
                                                             7   such as anticipated motions in limine, special scheduling of witnesses,
                                                             8
                                                                 objections to proposed testimony, etc.)
                                                             9
                                                            10
                                                                         None.
                      650 Town Center Drive, Suite 1700
THE SAMINI FIRM APC




                                                            11
                        Costa Mesa, California 92626




                                                                 2.      PARTIES’ MEET AND CONFER REGARDING REMOTE TRIAL
                                                            12
                                                                         PROCEDURES
                                                            13
                                                            14   A.      Counsel Access to Technology
                                                            15
                                                                         Counsel met and conferred concerning the corresponding issues identified in
                                                            16
                                                            17
                                                                 the Court’s Amended Trial Scheduling Order. All counsel state that they will have

                                                            18   access to sufficient technology to conduct trial via Zoom.
                                                            19
                                                                 B.      Witness Access to Technology
                                                            20
                                                            21           Counsel met and conferred concerning the corresponding issues identified in
                                                            22
                                                                 the Court’s Amended Trial Scheduling Order. Counsel for Mr. Brower and Dr.
                                                            23
                                                            24
                                                                 Nobles have ensured that these witnesses will have access to sufficient technology

                                                            25   to view exhibits and testify. Counsel for Dr. Nobles will ensure that Mr. Babcock
                                                            26
                                                                 will have access to sufficient technology to view exhibits and testify.
                                                            27
                                                            28   ///

                                                                                                        -7–
                                                                                 DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044    Doc# 154   Filed: 08/27/20   Entered: 08/27/20 16:26:35   Page 7 of
                                                                                                    9
                                                             1   C.    Presentation of Exhibits

                                                             2         Consistent with the Court’s Amended Trial Order, counsel will prepare
                                                             3
                                                                 electronic exhibits that are distributed to opposing counsel, all witnesses, and the
                                                             4
                                                             5   court prior to hearing and in accordance with the specifications set forth in sub-
                                                             6
                                                                 section 2D of the Amended Trial Order. Exhibits to be used only for impeachment
                                                             7
                                                             8   or rebuttal will be emailed to and thereby lodged with the courtroom deputy at the

                                                             9   same time as other exhibits are distributed. Witnesses will view the exhibits on a
                                                            10
                      650 Town Center Drive, Suite 1700




                                                                 separate electronic device during questioning. Counsel may also elect to use the
THE SAMINI FIRM APC




                                                            11
                        Costa Mesa, California 92626




                                                            12   Zoom “share screen” feature for some or all exhibits.
                                                            13
                                                            14                                          THE SAMINI FIRM APC
                                                            15
                                                            16   Date: August 27, 2020                  By:   /s/ Babak Samini
                                                                                                              Babak Samini, Esq.
                                                            17
                                                                                                              Attorney for Defendant,
                                                            18                                                Anthony Nobles
                                                            19
                                                                                                        JRG ATTORNEYS AT LAW
                                                            20
                                                            21
                                                                 Date: August 27, 2020                  By:   /s/ Stephan A. Barber
                                                            22                                                Stephan A. Barber
                                                            23                                                Attorneys for Defendant,
                                                                                                              Patricia Brower
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                       -8–
                                                                                DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044   Doc# 154   Filed: 08/27/20   Entered: 08/27/20 16:26:35   Page 8 of
                                                                                                   9
                                                                                                  CERTIFICATE OF SERVICE
                                                             1
                                                             2            The undersigned declares as follows:

                                                             3            I am a citizen of the United States and employed in the County of Orange, State of
                                                             4
                                                                 California. I am over the age of 18 and not a party to the within action; my business address is:
                                                             5
                                                                 650 Town Center Drive, Suite 1700, Costa Mesa, California 92626. On this date, I served the
                                                             6
                                                                 foregoing documents described as DEFENDANTS’ JOINT PRETRIAL CONFERENCE
                                                             7
                                                             8   STATEMENT, on the interested party(ies) listed below in this action as follows:

                                                             9    Isaiah Z. Weedn                                   Ryan A. Stubbe
                                                                  SHEPPARD, MULLIN, RICHTER                         JAURIGUE LAW GROUP
                                                            10
                                                                  & HAMPTON LLP                                     300 W. Glenoaks Boulevard, #300
                      650 Town Center Drive, Suite 1700
THE SAMINI FIRM APC




                                                            11    650 Town Center Drive, 10th Floor                 Glendale, CA 91202
                        Costa Mesa, California 92626




                                                                  Costa Mesa, CA 92626                              ryan@lglawyers.com
                                                            12    iweedn@sheppardmullin.com
                                                                  David W. Balch
                                                            13
                                                                  Stephan A. Barber
                                                            14    JRG ATTORNEYS AT LAW
                                                                  318 Cayuga Street
                                                            15    Salinas, CA 93901
                                                                  steve@jrgattorneys.com
                                                            16
                                                            17            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)

                                                            18   with the Clerk of the Court by using the CM/ECF system. Participants in the case who are
                                                            19
                                                                 registered CM/ECF users will be served by the CM/ECF system. Participants in the case who are
                                                            20
                                                                 not registered CM/ECF users will be served by mail or by other means permitted by the court
                                                            21
                                                            22   rules.

                                                            23            I declare under penalty of perjury under the laws of the United States of America that the

                                                            24   foregoing is true and correct. Executed on August 27, 2020, at Costa Mesa, California.
                                                            25
                                                            26
                                                            27                                                         Bobby Samini
                                                            28

                                                                                                           -9–
                                                                                    DEFENDANTS’ JOINT PRETRIAL CONFERENCE STATEMENT
                                                          Case: 17-05044      Doc# 154     Filed: 08/27/20     Entered: 08/27/20 16:26:35       Page 9 of
                                                                                                        9
